Citation Nr: 0123216	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  94-25 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left eye.

2.  Entitlement to service connection for residuals of an 
injury of the right eye.  


REPRESENTATION

Appellant represented by:	Sean Kendall, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on active duty in August 1950, and from 
November 1950 to June 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 1992 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In that decision, the RO denied 
the veteran's claims for service connection for injuries of 
the left and right eyes.  In a September 1997 decision, the 
Board found that the veteran had not submitted well grounded 
claims for service connection for residuals of injuries of 
the left and right eyes.  In June 1999, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 
1999)(hereinafter, "the Court") vacated the Board's decision 
regarding the veteran's eye claims, and remanded those claims 
to the Board for readjudication, to include additional 
discussion of the evidence pertaining to those claims.

In April 2000, the Board issued a decision/remand which 
granted service connection for a chorioretinal scar in the 
veteran's left eye, and remanded the claim for service 
connection for residuals of an injury to the left and right 
eyes for further development.  The case has now been returned 
to the Board for further appellate review.  The Board has 
continued to list service connection for a left eye disorder 
as one of the issues on appeal in order to provide for the 
possibility that a left eye disorder other than a 
chorioretinal scar might be associated with service.

REMAND

The veteran is seeking service connection for residuals of 
injuries to his left and right eyes during service.  He notes 
that he received treatment during service when a chemical 
fluid splashed into his eyes, and when a foreign body got 
into one of his eyes.  He asserts that he has had recurrent 
irritation and discomfort in both of his eyes since those 
incidents during service.

The veteran's service medical records reflect that no 
disorder of either eye was noted when the veteran was 
examined in November 1950 for entry into service.  Outpatient 
treatment notes from September 1952 indicate that the veteran 
was seen after a substance called "Gunk" sprayed into both of 
his eyes, with more of the substance getting into the left 
eye.  The treating physician noted conjunctival hyperemia in 
both eyes, more in the left.  There was minimal corneal 
staining in the left eye, and none in the right.  The 
examiner treated both eyes with medication, and put a patch 
on the left eye.  On follow-up, the staining reduced and then 
resolved within a few days.  The veteran's vision was found 
to be 20/20 bilaterally at the time of the accident and on 
follow-up.

Subsequent outpatient treatment notes reflected that the 
veteran reported tired and painful eyes in July 1954, and 
discomfort in his eyes in July 1955.  In May 1957, he 
reported that a foreign body had been in his right eye for 
two days.  The treating physician removed a foreign body, but 
noted that an ulcer of the cornea, with an apparently dirty 
surface, was present.  The veteran's eye was covered with a 
bandage.

In November 1961, the veteran was seen for conjunctival 
irritation of his right eye.  In October 1963, he again 
reported irritation of his right eye.  In July 1964, he 
reported blurry vision in his right eye.  An ophthalmologist 
prescribed corrective glasses.  In September 1967, an 
ophthalmologist who examined the veteran's eyes noted an 
inactive chorioretinal scar in the veteran's left eye.  In 
October 1967, another examiner noted in the veteran's left 
eye an area of superficial chorioretinitis with scarring, and 
with pigment mobilization of the retina.  The examiner 
reported that examination had confirmed healed 
chorioretinitis.  An undated list of the veteran's medical 
history, included in his service medical records, reflected 
that he reported that redness and prolonged watering of his 
eyes.  In a November 1970 medical history, the veteran 
reported that he had had occasional redness and itching of 
his eyes in the past.  He reported that he had not sought 
treatment, and that he did not have current problems with his 
eyes.  No disorder of the eyes was noted on medical 
examination of the veteran in November 1970.

After service, private medical treatment notes indicated 
that, in May 1977, the veteran's right eye was red.  In 
October 1983, the veteran reported that his right eye had 
been bloodshot for four or five days.  The report of a 
private ophthalmology examination in May 1985 indicated that 
the veteran had a choroidal scar on his left eye.

On VA medical examination in September 1992, the veteran 
reported that he had worked as an aircraft mechanic during 
service.  He reported that, in 1952, a container of grease 
solvent fell, and some of the chemical splashed into both of 
his eyes.  He stated that the substance irritated his eyes, 
and that the eyes were treated with drops and use of an eye 
patch for a few days.  He reported that, in 1956, when he was 
standing behind an aircraft that was revving up, an object 
flew into his right eye.  He reported that an ophthalmologist 
operated on his eye and removed a piece of wire that had 
become imbedded in the eye.  The examiner noted conjunctival 
redness in the veteran's right eye, and a healed 
chorioretinal lesion on the veteran's left eye.  The examiner 
reported that the veteran's vision was 20/20 bilaterally.

In a February 1993 letter, the veteran's wife recounted that 
during the veteran's service, in 1952, he had gotten "Gunk" 
splashed in his face and eyes.  She also reported that he had 
had an operation in 1957 to remove a piece of steel from his 
eye.  She noted that since those incidents the veteran had a 
scar on his eyeball, and that the eye was always red.  She 
reported that the veteran's eyes were painful and sore at 
times, and that he frequently had to put drops in his eyes.

In a June 1993 letter, the veteran reported that he had 
discomfort in both of his eyes that felt like there was fine 
dust in the eyes.  He reported that he had the same 
discomfort during service that he currently had.  In 
statements submitted in August 1993 and October 1993, the 
veteran recounted the accidents in 1952, when a detergent 
called "Gunk" had splashed into both of his eyes, and in 
1957, when a piece of wire had become imbedded in his right 
eye, and had been surgically removed.  The veteran reported 
that, since those accidents during service, his eyes had 
continued to be bloodshot, and to feel scratchy and 
irritated.

The veteran again described the 1952 accident, in which his 
eyes got splashed with a spilled detergent, when he testified 
in a September 1996 hearing at the RO.  He reported that his 
left eye had been covered with a patch for four or five days.  
The veteran's wife reported that the veteran had lost his 
peripheral vision, and that she had to do much of the driving 
as a result.  In June 1997, the veteran wrote that his vision 
had deteriorated since he underwent eye surgery in 1957.  He 
stated that he now had a substantial loss of vision in his 
left eye.

The claims file contains notes of VA outpatient treatment of 
the veteran in 1996, in response to symptoms related to areas 
other than the eyes.  Notes from February, March, and June 
1996 reflect that examination of the eyes revealed anicteric 
sclerae and normal conjunctivae.  In November 1996, the 
veteran reported a history of intermittent conjunctivitis.  
On examination, his conjunctivae were mildly injected, and 
his sclerae and fundi were benign.  The examiner's 
impressions included atopic conjunctivitis.

In September 1996, Monroe N. Benaim, M.D., and Mark D. 
McClintock, O.D., of the Jupiter Eye Center in Jupiter, 
Florida, wrote that the veteran had reported persistent 
scratchiness and irritation in each eye, as well as increased 
redness and injection in each eye.  Drs. Benaim and 
McClintock noted that the veteran reported an extensive 
history of injuries to the eyes during his military service, 
including exposure to jet fuel and cleaning materials.  The 
veteran reported a history of numerous recurring episodes of 
redness and discomfort in his eyes.  Drs. Benaim and 
McClintock reported that examination revealed moderate 
episcleritis in the nasal conjunctive area of the right eye, 
and mild increase of injection in the left eye.  The doctors 
noted that episcleritis "could be associated with various 
autoimmune disorders as well as previous injuries or trauma 
to the eye."

In November 1997, Dr. McClintock wrote that a visual field 
testing, to evaluate the veteran's peripheral vision, had 
shown an unremarkable visual field of the right eye, and an 
inferior visual field loss in the left eye.  Dr. McClintock 
reported that the field loss resulted from an abnormality of 
the optic nerve, which was presumed to be a congenital optic 
pit.

In a June 1998 letter, Drs. Benaim and McClintock wrote that 
the veteran had received treatment at the Jupiter Eye Center 
since 1987.  Drs. Benaim and McClintock indicated that the 
veteran had episcleritis of the right eye.  Drs. Benaim and 
McClintock noted that the veteran reported a history of 
trauma to his right eye during service.  Drs. Benaim and 
McClintock stated: "Since episcleritis can be linked with 
previous eye trauma there is a possibility that the 
episcleritis could be associated with the service related 
injury."

In April 2000, the Board remanded the issue of entitlement to 
service connection for a right eye injury for additional 
development, to include an examination.  The veteran was 
afforded eye examinations in August and October 2000.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7, subpart (a), 114 Stat. 2096, 
2099 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The law is applicable to the veteran's claims for 
service connection for post-traumatic stress disorder and a 
back disorder, as well as his claim for an increased rating 
for pes planus.

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (now codified at 38 U.S.C. § 5103A).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new law 
and implementing regulations.  The RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

It is the RO's responsibility to ensure that all appropriate 
development is undertaken in this case.  However, in an 
effort to assist the RO, the Board has reviewed the claims 
file and identified certain assistance that must be rendered 
to comply with the VCAA.  The new act requires that the VA 
afford a veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See Littke 
v. Derwinski, 1 Vet. App. 90 (1991).  The Board notes that 
the VA examination report of October 2000 contains diagnoses 
including lacrimal insufficiency with symptoms of irritation 
and injection in both eyes.  The examiner indicated that a 
large part of the veteran's eye problems were due to the dry 
eye problem.  The examiner did not comment, however, 
regarding whether this disorder was related to the chemical 
injury noted in the veteran's service medical records.  For 
this reason, the Board concludes that a VA examination 
addendum containing an opinion on that matter is required.


Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
examiner who conducted the VA eye 
examination in October 2000 prepare an 
addendum which addresses the question of 
whether the lacrimal insufficiency with 
symptoms of irritation and injection in 
both eyes noted on the examination report 
is related to the injuries or symptoms of 
irritation reported in the veteran's 
service medical records (which are 
summarized above).  The claims folder 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should review the service 
treatment records, post service treatment 
records and previous examination reports, 
and should offer an explanation of the 
basis for his opinion.

2.  The RO should review the examination 
report addendum to determine if it is in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and the implementing 
regulations is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (now codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

4.  Thereafter, the RO should readjudicate 
the claim for service connection for an 
eye disorder.  If the benefits sought on 
appeal remains denied, the appellant and 
the appellant's attorney should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




